Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the upper end” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the upper region” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the shape” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the left to the right” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the ground” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
The recitation in claim 1, lines 17-19 of “which is less tilted than the cloth surface, out of the recess again and not before then rolls or slides down the cloth surface” is indefinite because it is unclear what is meant by the recited limitation.
Claim 9 recites the limitation “the retention time” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hay (4417728) in view of Crucet (5795252).


 	Hay does not teach the recess comprises an even first part section of the cloth surface directly adjacent to the upper end of the level cloth surface includes a reduced angle β between itself and the ground compared to the angle α.
 	Crucet (Figures 1-7) teaches an even first part section (Fig. 1, Part No. 32) of the surface (Fig. 1, Part No. 60) (Col. 4, Lines 41-55) directly adjacent to the upper end of 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Hay with the recess comprises an even first part section of the cloth surface directly adjacent to the upper end of the level cloth surface includes a reduced angle β between itself and the ground compared to the angle α as taught by Crucet as a means of disposing parts/portions of a rebound surface in angled relation to other parts/portions so that when the wall structure is supported in an upstanding, operative position the front parts/portions are angled generally upwardly and outwardly relative to the ground surface and the field of play (Crucet: Col. 3, Lines 53-63).








[AltContent: textbox (Figure 1: Hay Reference)]
    PNG
    media_image1.png
    1467
    1008
    media_image1.png
    Greyscale



[AltContent: textbox (Figure 2: Crucet Reference)]
    PNG
    media_image2.png
    967
    1445
    media_image2.png
    Greyscale












 	It is noted that the prior art of Hay teaches two folds (See annotated figure 1 of this document). The prior art of Crucet is also being used to teach two folds. 
	Crucet (Figures 1-7) teaches the fold is formed by at least two foldings of the cloth (60) (Col. 4, Lines 41-55; Col. 3, Lines 53-63).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hay with the fold is formed by at least two foldings of the cloth as taught by Crucet as a means of disposing parts/portions of a rebound surface in angled relation to other parts/portions so that when the wall structure is supported in an upstanding, operative position the front parts/portions are angled generally upwardly and outwardly relative to the ground surface and the field of play (Crucet: Col. 3, Lines 53-63).


	Regarding claim 5, the modified Hay (Figures 1-11) teaches a first and a second folding are formed to define a level main cloth surface, a first level part section of the cloth surface adjacent to the main cloth surface, and a second level part section of the cloth surface adjacent to the first level part section of the cloth surface (See annotated figure 1 of this document). 
 	The modified Hay does not teach an angle β is included between the first level part section of the cloth surface and the ground, which, compared to the angle α, is reduced by at least 5 degrees; and an angle γ is included between the second level part 
	Crucet (Figures 1-7) teaches a first and a second folding are formed to define a level main cloth surface (See annotated figure 2 in this document), a first level part section of the cloth surface adjacent to the main cloth surface, and a second level part section of the cloth surface adjacent to the first level part section of the cloth surface, wherein an angle β is included between the first level part section of the cloth surface and the ground (See annotated figure 2 in this document), which, compared to the angle α (See annotated figure 2 in this document), is reduced by at least 5 degrees; and an angle γ is included between the second level part section of the cloth surface and the ground, which, compared to the angle α, is increased by at least 75 degrees.
 	It is noted that the claim recitation of “an angle β, which, compared to the angle α, is reduced by at least 5 degrees; and an angle γ, which, compared to the angle α, is increased by at least 75 degrees” is directed to the dimensions of the claimed apparatus. Crucet discloses angled portions of a resilient material (though specific angular vales are not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Crucet with an angle β, which, compared to the angle α, is reduced by at least 5 degrees; and an angle γ, which, compared to the angle α, is increased by at least 75 degrees as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).




	Regarding claim 6, the modified Hay (Figures 1-11) teaches a tennis wall comprising: a recess (See annotated figure 1 of this document where the recess is labeled) is provided at the upper end of the cloth, that is formed by a fold in the upper region of the cloth and which has the shape of a trench which runs in a horizontal direction from the left to the right side of the cloth and extends over the entire width of the cloth (See figures 1-2) (Col. 3, Lines 56-68 and Col. 4, Lines 1-3),. 
 	The modified Hay does not teach the angle β is in a range of 5 to 30 degrees and the angle γ is in a range of 130 to 190 degrees.  
	Crucet (Figures 1-7) teaches the angle β inherently having a value (though a specific value is not disclosed), and the angle γ inherently having a value (though a specific value is not disclosed).
 	It is noted that the claim recitation of “the angle β is in a range of 5 to 30 degrees and the angle γ is in a range of 130 to 190 degrees” is directed to the dimensions of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide Crucet with the angle β is in a range of 5 to 30 degrees and the angle γ is in a range of 130 to 190 degrees as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Hay with the angle β is in a range of 5 to 30 degrees and the angle γ is in a range of 130 to 190 degrees as taught by Crucet as a means of disposing parts/portions of a rebound surface in angled relation to other parts/portions so that when the wall structure is supported in an upstanding, operative position the front parts/portions are angled generally upwardly and outwardly relative to the ground surface and the field of play (Crucet: Col. 3, Lines 53-63).


	Regarding claim 7, the modified Hay (Figures 1-11) teaches the cloth (Fig. 1 Part No. 36; Col. 3, Lines 21-34) (Fig. 7-8, Part No. 258; Col. 6, Lines 9-25) is connected to the frame on the left and right side of the upper end of the cloth in each case via a first folding fixation (Fig. 1, Part No. 50) and a second folding fixation, (Fig. 1, Part No. 54), 


	Regarding claim 8, the modified Hay (Figures 1-11) teaches the shape of the fold is adjustable by means of a first variably positioned and/or a second variably positioned folding fixation (Fig. 1, Part No. 56, 52) attached to the frame.  


	Regarding claim 9, the modified Hay (Figures 1-11) teaches the retention time of a tennis ball in the recess is in a range between 0.1 to 3 seconds.  
 	It is noted that the prior art of Hay is fully capable of performing the recited limitation as “the retention time of a tennis ball in the recess” is dependent on the speed with which the ball is struck into the recess.


	Regarding claim 10, the modified Hay (Figures 1-11) teaches use of a tennis wall according to 1 as an aid in tennis training (Col. 3, Lines 4-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711